 Case 1:18-cr-00767-VM Document 135 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :                                 5/15/2020
                                 :
                                 :                  18 CR 767(VM)
          -against-              :                     ORDER
                                 :
DAMIR PEJCINOVIC,                :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Defendant, with the consent of counsel
for the Government (see Dkt. No. 133), requests that the trial
currently      scheduled    to    commence    on   July   20,   2020    be
rescheduled. The trial shall be scheduled to commence on
September 8, 2020 at 9:00 a.m.
     The Defendant consents to an exclusion of time from the
Speedy Trial Act until September 8, 2020.
     It is hereby ordered that time until September 8, 2020
shall    be   excluded     from   speedy   trial   calculations.       This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              15 May 2020



                                             _______________________
                                                   Victor Marrero
                                                      U.S.D.J.
